Exhibit 10.1 PHYSICIANS FORMULA, INC. EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT ("Agreement") is made as of February 19, 2010, (the "Effective Date") by and between Physicians Formula, Inc., a New York corporation (the "Company") and Jeff M. Berry ("Executive"). NOW, THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Employment.The Company shall employ Executive, and Executive agrees to be employed with the Company, upon the terms and conditions set forth in this Agreement for the period beginning on the Effective Date and ending as provided in paragraph 5 hereof (the "Employment Period"). 2.Position and Duties. (a) During the Employment Period, Executive shall serve as Chief Financial Officer and Secretary of Physicians Formula Holdings, Inc. ("Parent"), the parent company of the Company, and the Company and shall have the normal duties, responsibilities, functions and authority of the Chief Financial Officer and Secretary, subject to the power and authority of Parent's Board of Directors (the "Board") to expand or limit such duties, responsibilities, functions and authority and to overrule actions of officers of Parent or the Company, as applicable.During the Employment Period, Executive shall render such administrative, and other executive and managerial services to Parent and its Subsidiaries which are consistent with Executive's position as the Board may from time to time direct. (b) During the Employment Period, Executive shall report to the Chief Executive Officer of Parent and shall devote his best efforts and his full business time and attention (except for permitted vacation periods and reasonable periods of illness or other incapacity) to the business and affairs of the Parent and its Subsidiaries.Executive shall perform his duties, responsibilities and functions to the Parent and its Subsidiaries hereunder to the best of his abilities in a diligent, trustworthy, professional and efficient manner and shall comply with Parent's and its Subsidiaries' policies and procedures in all material respects.During the Employment Period, Executive shall not serve as an officer or director of, or otherwise perform services for compensation for, any other entity without the prior written consent of the Board; provided that Executive may serve as an officer or director of or otherwise participate in purely educational, welfare, social, religious and civic organizations so long as such activities do not interfere with Executive's employment hereunder or create a potential business or fiduciary conflict. (c) For purposes of this Agreement, "Subsidiaries" shall mean any corporation or other entity of which the securities or other ownership interests having the voting power to elect a majority of the board of directors or other governing body are, at the time of determination, owned by Parent, directly or through one or more Subsidiaries. 3.Compensation and Benefits During Employment Period. (a)During the Employment Period, Executive's base salary shall be $316,368 per annum or such higher rate as the Board (or the Compensation Committee established by the Board) may determine from time to time (as adjusted from time to time, the "Base Salary"), which salary shall be payable by the Company in regular installments in accordance with the Company's general payroll practices.In addition, during the Employment Period, Executive shall be entitled to participate in all of the Company's employee benefit programs for which senior executive employees of the Company and its Subsidiaries are generally eligible (including, but not limited to, medical, dental, vision, life and long-term disability insurance, business travel accident insurance and the Company's Employee Assistance Program).During the Employment Period, the Executive shall be entitled to seventeen (17) days of paid vacation per calendar year (as prorated for partial years) in accordance with the Company's policy on accrual and use applicable to employees as in effect from time to time, provided that the maximum number of vacation days that may be accrued shall be twenty-six (26) days.The Executive's participation in any benefit programs will be subject to the terms of the applicable plan documents and generally applicable Company policies.Notwithstanding the foregoing, the Company may modify or terminate any employee benefit plan at any time. (b) During the Employment Period, the Company shall reimburse Executive for all reasonable business expenses incurred by him in the course of performing his duties and responsibilities under this Agreement which are consistent with the Company's policies in effect from time to time with respect to travel, entertainment and other business expenses, subject to the Company's requirements with respect to reporting and documentation of such expenses. (c) In addition to the Base Salary, Executive shall be eligible to receive an annual bonus for calendar year 2010 at a target level of 50% of Base Salary, to be determined based upon achievement by Executive and achievement by the Company of performance criteria and other goals established by the Board (or the Compensation Committee established by the Board), in accordance with the 2010 Bonus Plan that may be established by the Board (or the Compensation Committee established by the Board) in its sole discretion; and, thereafter, Executive shall be eligible to receive an annual bonus at a target amount to be determined by the Board (or the Compensation Committee established by the Board) for each subsequent calendar year during the Employment Period based upon achievement by Executive and achievement by the Company of performance criteria and other goals established by the Board (or the Compensation Committee established by the Board) on an annual basis, in accordance with the Company's annual bonus plan for senior executives that may be established by the Board (or the Compensation Committee established by the Board) in its sole discretion. (d) During the Employment Period, the Company shall provide Executive with a Company vehicle for business and personal use.Executive acknowledges that the personal use of the Company vehicle is a taxable fringe benefit and is subject to all applicable payroll and income tax withholding. (e) All amounts payable to Executive under this Agreement shall be subject to all required and customary withholding by the Company. -1- 4.Signing Bonus.Upon the Effective Date, Executive shall be paid a bonus in an amount equal to $120,000 (the "Sign-On Bonus"), which shall be subject to all applicable payroll and income tax withholding.Should Executive terminate his employment by voluntary resignation prior to the date that is two years and six months following the Effective Date, Executive shall forfeit the Sign-On Bonus and shall be required to repay to the Company the full amount of the Sign-On Bonus upon such termination.Should Executive terminate his employment by voluntary resignation on or after the date that is two years and six months following the Effective Date and prior to the date that is three years and six months following the Effective Date, Executive shall forfeit half of the Sign-On Bonus and shall be required to repay to the Company $60,000 of the Sign-On Bonus. 5.Term.The Employment Period shall begin on the date hereof and, notwithstanding anything in this Agreement to the contrary, expressed or implied, or Section 2924 of the California Labor Code or any similar provision of applicable law, (a) the Employment Period shall terminate immediately upon Executive's resignation, death or Disability (as defined below) and (b) the Employment Period may be terminated by the Company at any time for Cause (as defined below) or without Cause.Except as otherwise provided herein, any termination of the Employment Period by the Company shall be effective as of the date specified in a written notice from the Company to Executive. 6.Compensation and Benefits After Termination of Employment Period. (a) If the Employment Period is terminated by the Company without Cause, Executive shall be entitled to: (i)continue to receive his Base Salary at the then-current rate, payable in regular installments, in accordance with the Company's payroll payment schedule in effect on the termination date but in no event less frequently than monthly, as special severance payments for a period of twenty-four (24) months from the date of termination (the "Severance Period"); (ii)continued use of a Company car for the Severance Period; (iii)a portion of the Target Annual Bonus prorated for the elapsed portion of the year to the date of termination of employment, payable within 30 days after termination; and (iv)continue to participate in all of the Company's employee benefit programs for which senior executive employees of the Company and its Subsidiaries are generally eligible(except for any of the Company's equity compensation plans) for the Severance Period, at the Company’s expense. (b) If a Change of Control shall have occurred, and within one year following the Change of Control the Employment Period is terminated by the Company without Cause, Executive shall be entitled to the payments and benefits enumerated in clause 6(a) above, except that in lieu of 6(a)(iii) above the Executive shall be entitled to the greater of: (i)a proportionate portion of the annual bonus award Executive would have earned if the performance period had terminated on the date of the Change of Control, based on the elapsed portion of the year to the date of the Change of Control and achievement by Executive and achievement by the Company of performance criteria and other goals established under the annual bonus plan for senior executives over that portion of the year, payable within 30 days after termination, and (ii)a portion of the Target Annual Bonus prorated for the elapsed portion of the year to the date of termination of employment, payable within 30 days after termination. (c) The payments made pursuant to Sections6(a) or6(b) shall in each case be paid if and only if Executive has executed and delivered to the Company and does not revoke a general release of all claims against the Company and its directors, officers and affiliates in form and substance satisfactory to the Company (the "General Release") within 60 days of the termination date and only so long as Executive has not revoked or breached the provisions of the general release or breached the provisions of that certain Protection of Trade Secrets, Nonsolicitation and Confidentiality Agreement, dated as of the date hereof by and between the Company and Executive (the "Nonsolicitation and Confidentiality Agreement"), and does not apply for unemployment compensation chargeable to the Company during the Severance Period, and Executive shall not be entitled to any other salary, compensation or employee or other benefits after termination of the Employment Period, except as specifically provided for in the Company's employee benefit plans or as otherwise expressly required by applicable law (such as COBRA).Any amounts payable pursuant to Section6 shall not be paid until the first scheduled payment date following the date the General Release is executed and no longer subject to revocation, with the first such payment being in an amount equal to the total amount to which Executive would otherwise have been entitled during the period following the date of termination if such deferral had not been required; provided, however, that any such amounts that constitute nonqualified deferred compensation within the meaning of Internal Revenue Code Section 409A and the regulations and guidance promulgated thereunder ("Section 409A") shall not be paid until the 60th day following such termination to the extent necessary to avoid adverse tax consequences under Section 409A, and, if such payments are required to be so deferred, the first payment shall be in an amount equal to the total amount to which Executive would otherwise have been entitled during the period following the date of termination if such deferral had not been required; provided further that, if Executive is a "specified employee" within the meaning of Section 409A, any amounts payable to Executive under this Section6during the first six months and one day following the date of termination that constitute nonqualified deferred compensation within the meaning of Section 409A shall not be paid until the date that is six months and one day following such termination to the extent necessary to avoid adverse tax consequences under Section 409A, and, if such payments are required to be so deferred, the first payment shall be in an amount equal to the total amount to which Executive would otherwise have been entitled to during the period following the date of termination if such deferral had not been required. -2- (d) Anything in this Agreement to the contrary notwithstanding, in the event the Company determines that any payment by the Company, Parent or any of its Subsidiaries in connection with a Change of Control to or for the benefit of Executive (whether paid or payable pursuant to the terms of this Agreement or otherwise) (a "Payment") would be nondeductible by Parent for Federal income tax purposes because of Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"), then the amounts payable to Executive hereunder pursuant to clauses (a) and (b) above (the "Severance Payments") shall be reduced to the Reduced Amount.The "Reduced Amount" shall be that amount, if any, that maximizes the Severance Payments hereunder without causing any Payment to be nondeductible by Parent because of Section 280G of the Code. (e) If the Employment Period is terminated by the Company for Cause or is terminated upon Executive's resignation, death or Disability pursuant to paragraph 5(a) above, Executive shall only be entitled to receive his Base Salary through the date of termination and shall not be entitled to any other salary, compensation or employee or other benefits from the Company or its Subsidiaries thereafter, except as otherwise specifically provided for under the Company's employee benefit plans or as otherwise expressly required by applicable law (such as COBRA). (f) Except as otherwise expressly provided herein, all of Executive's rights to salary, bonuses, employee benefits and other compensation hereunder which would have accrued or become payable after the termination of the Employment Period shall cease upon such termination, other than those expressly required under applicable law (such as COBRA). (g) It is the intention of the parties that the payments and benefits to which Executive could become entitled in connection with termination of employment under this Agreement comply with or be exempt from Section 409A of the Code.In the event that the parties determine that any such benefit or right does not so comply, they will negotiate reasonably and in good faith to amend the terms of this Agreement such that it complies (in a manner that attempts to minimize the economic impact of such amendment on Executive and the Company and its affiliates). (h) For purposes of this Agreement, "Cause" shall mean with respect to Executive one or more of the following:(i) the conviction of (or entry of a plea of guilty or nolo contendere to) a felony or other crime involving moral turpitude or dishonesty, disloyalty or fraud with respect to Parent or any of its Subsidiaries or any of their customers or suppliers, (ii) reporting to work under the influence of alcohol or illegal drugs, the use of illegal drugs (whether or not at the workplace) or other repeated conduct causing Parent or any of its Subsidiaries substantial public disgrace or disrepute or substantial economic harm, (iii) willful and repeated failure to substantially perform duties as reasonably directed by the Board which is not cured to the Board's reasonable satisfaction within 15 days after written notice thereof (which shall specifically identify the manner in which the Board believes that Executive has not substantially performed his duties) to Executive, (iv)a breach of Executive's duty of loyalty to Parent or any of its Subsidiaries or affiliates or any act of dishonesty or fraud with respect to Parent or any of its Subsidiaries or (v) any material breach of this Agreement or any other agreement between Executive and Parent or any of its affiliates (including, without limitation, the Nonsolicitation and Confidentiality Agreement) which is not cured to the Board's reasonable satisfaction within 15 days after written notice thereof to Executive. (i) For purposes of this Agreement, "Disability" shall mean Executive's inability to perform the essential duties, responsibilities and functions of his position with the Parent and its Subsidiaries as a result of any mental or physical disability or incapacity even with reasonable accommodations of such disability or incapacity provided by Parent and its Subsidiaries or if providing such accommodations would be unreasonable, all as determined by the Board in its reasonable good faith judgment.Executive shall cooperate in all respects with the Company if a question arises as to whether he has become disabled (including, without limitation, submitting to an examination by a medical doctor or other health care specialists selected by the Company and authorizing such medical doctor or such other health care specialist to discuss Executive's condition with the Company). (j) For purposes of this Agreement, "Change of Control" shall mean the occurrence of one of the following events: (i)if any "person" or "group" as those terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (as amended, the "Exchange Act") or any successors thereto, other than any employee benefit plan of Parent or its Subsidiaries or a trustee or other administrator or fiduciary holding securities under an employee benefit plan of Parent or any of its Subsidiaries (an "Exempt Person"), is or becomes the "beneficial owner" (as defined in Rule13d-3 under the Exchange Act or any successor thereto), directly or indirectly, of securities of Parent representing 50% or more of the combined voting power of the Parent's then outstanding securities; or (ii)during any period of two consecutive years, individuals who at the beginning of such period constitute the Board and any new directors whose election by the Board or nomination for election by Parent's stockholders was approved by at least two-thirds of the directors then still in office who either were directors at the beginning of the period or whose election was previously so approved, cease for any reason to constitute a majority thereof; or (iii)consummation of a merger or consolidation of Parent with any other corporation, other than a merger or consolidation (A)which would result in all or a portion of the voting securities of Parent outstanding immediately prior thereto continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) more than 50% of the combined voting power of the voting securities of Parent or such surviving entity outstanding immediately after such merger or consolidation or (B)by which the corporate existence of Parent is not affected and following which Parent's chief executive officer and directors retain their positions with Parent (and constitute at least a majority of the Board); or (iv)consummation of a sale or disposition by Parent of all or substantially all of Parent's assets, other than a sale to an Exempt Person; provided, however, that a transaction shall not constitute a Change of Control unless the transaction also constitutes a change in the ownership or effective control of the Company, or in the ownership of a substantial portion of the Company's assets, within the meaning of Section 409A(a)(2)(A)(v) of the Code and the regulations or other published guidance promulgated thereunder. (k) For purposes of this Agreement, "Target Annual Bonus" shall mean 50% of Executive's Base Salary in effect at the time of Executive's termination. -3- 7.Executive's Representations.Executive hereby represents and warrants to the Company that (i) the execution, delivery and performance of this Agreement by Executive do not and shall not conflict with, breach, violate or cause a default under any contract, agreement, instrument, order, judgment or decree to which Executive is a party or by which he is bound, (ii) Executive is not a party to or bound by any employment agreement, noncompete agreement or confidentiality agreement with any other person or entity and (iii) upon the execution and delivery of this Agreement by the Company, this Agreement shall be the valid and binding obligation of Executive, enforceable in accordance with its terms.Executive hereby acknowledges and represents that he has consulted with independent legal counsel regarding his rights and obligations under this Agreement and that he fully understands the terms and conditions contained herein. 8.Survival.Paragraphs5 through 21, inclusive, shall survive and continue in full force in accordance with their terms notwithstanding the expiration or termination of the Employment Period. 9.Notices.Any notice provided for in this Agreement shall be in writing and shall be either personally delivered, sent by reputable overnight courier service or mailed by first class mail, return receipt requested, to the recipient at the address below indicated: Notices to Executive: Jeff M. Berry 19 Clipper Street San Francisco, CA 94114 Notices to the Company: Physicians Formula, Inc. 1055 West 8th Street
